     Case 1:19-cv-00725-NONE-JLT Document 31 Filed 04/17/20 Page 1 of 5

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   CATHERINE WOODBRIDGE, State Bar No. 186186
     Supervising Deputy Attorney General
 3   ERICK J. RHOAN, State Bar No. 283588
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7363
 6    Fax: (916) 322-8288
      E-mail: Erick.Rhoan@doj.ca.gov
 7   Attorneys for Defendant R. Venable

 8                            IN THE UNITED STATES DISTRICT COURT

 9                       IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                             CIVIL DIVISION

11

12
     JOHN DOVICHI,                                           1:19-cv-00725-NONE-JLT
13
                                              Plaintiff, STIPULATION OF PARTIES TO
14                                                       MODIFY THE COURT’S SEPTEMBER
                    v.                                   23, 2019 SCHEDULING ORDER;
15                                                       PROPOSED ORDER

16   CALIFORNIA DEPARTMENT OF
     MOTOR VEHICLES; ROBERT
17   VENABLE; and DOES I to 100,

18                                         Defendants.

19

20         Plaintiff, John Dovichi, and Defendant, Robert Venable, by and through their respective

21   counsels of record, enter into this stipulation to modify the Court’s September 23, 2019

22   Scheduling Order. The parties stipulate and agree as follows:

23            1.    The parties seek to continue all dates by ninety-days, all remaining dates in the

24   September 23, 2019 Scheduling Order; or similar dates that are convenient for the Court.

25            2.    As illustrated below, the parties agree good cause exists for the modification of the

26   Scheduling Order and request leave of the Court for the modification, and have diligently sought

27   this continuance.

28   ///
                                                         1
                           Stipulation to Modify the Court’s 9/23/2019 Scheduling Order (1:19-cv-00725-NONE-JLT)
     Case 1:19-cv-00725-NONE-JLT Document 31 Filed 04/17/20 Page 2 of 5

 1            3.    Defendant Venable has answered the Second Amended Complaint. The parties

 2   also appeared at the September 23, 2019 scheduling conference, and thereafter the Court issued

 3   its Scheduling Order. In its Order, the court gave the parties several dates by which to conduct

 4   discovery and file dispositive motions. The court also set a pre-trial conference for February 2,

 5   2021, and a jury trial for March 30, 2021.

 6            4.    Since the scheduling conference, the parties have exchanged initial disclosures and

 7   have been conducting written discovery.

 8            5.    Beginning on or around January 20, 2020, the parties began discussing the taking

 9   of Defendant Venable’s deposition along with deposing the arrest team that was present at

10   Plaintiff’s arrest on October 20, 2016. After several meet-and-confers, Defendant Venable’s and

11   the arrest team’s depositions were set for March 16 and 17, 2020, at Plaintiff’s counsel’s office in

12   Bakersfield, California. Defense counsel then arranged pre-deposition preparation meetings with

13   the deponents in Bakersfield between March 12 and 13, 2020.

14            6.    On March 11, 2020, the World Health Organization declared the then-spreading

15   coronavirus (COVID-19) a global pandemic. The next day, March 12, 2020, the Attorney

16   General’s Office directed all of its employees to cancel all non-essential travel through April

17   2020. Defense counsel was in Bakersfield, California conducting pre-deposition preparation

18   meetings with the deponents when the Attorney General Office’s travel ban was imposed.

19            7.    When defense counsel returned to Sacramento, he notified Plaintiff’s counsel to

20   cancel the deponent’s depositions and to re-scheduled them at a later date to be determined. The
21   parties are currently arranging to take the deponents’ depositions in late May or early June 2020.

22   Defense counsel is expecting his first child to be born in late April or early May 2020, however,

23   both his wife and child have compromised immune systems as a result of the pregnancy that did

24   not warrant travel for these depositions. Deponents’ depositions will most likely continue via

25   videoconference. Furthermore, when his child is born, defense counsel will take a two-week leave

26   from work to bond with his son. Defense counsel will also be out of the office for the month of
27   August 2020 for paternity leave.

28   ///
                                                        2
                          Stipulation to Modify the Court’s 9/23/2019 Scheduling Order (1:19-cv-00725-NONE-JLT)
     Case 1:19-cv-00725-NONE-JLT Document 31 Filed 04/17/20 Page 3 of 5

 1             8.     Aside from the deponents’ depositions, the depositions of the Plaintiff, and various

 2   other eye witnesses may also need to be taken. The arrangements for these depositions will also

 3   have to be made in light of the ongoing COVID-19 emergency.

 4             9.     Based upon the foregoing, the parties are diligently litigating this matter. However,

 5   due to the factors identified above, the parties require additional time to complete discovery.

 6             10.    To permit the parties sufficient time to complete discovery, the parties have agreed

 7   to extend the following deadlines from the court’s September 23, 2019 Scheduling Order:

 8                  Deadline                       Current Date                       Proposed Date
 9    Non-Expert Discovery                June 26, 2020                       September 24, 2020
10    Expert Disclosures                  July 10, 2020                       October 8, 2020
11    Rebuttal Expert Disclosures         August 7, 2020                      November 5, 2020
12    Expert Discovery                    August 31, 2020                     November 30, 2020
13    Non-Dispositive Motions             September 16, 2020 (and             December 15, 2020 (and
14                                        heard no later than October         heard no later than January
15                                        14, 2020)                           12, 2021)
16
      Dispositive Motions                 October 28, 2020 (and heard         January 26, 2021 (and heard
17
                                          no later than December 9,           no later than March 9, 2021)
18
                                          2020)
19
      Pre-Trial Conference                February 2, 2021                    May 3, 2021
20
      Trial                               March 30, 2021                      June 28, 2021
21

22             11. The other provisions of the September 23, 2019 Scheduling Order shall remain in

23   effect.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                          3
                            Stipulation to Modify the Court’s 9/23/2019 Scheduling Order (1:19-cv-00725-NONE-JLT)
     Case 1:19-cv-00725-NONE-JLT Document 31 Filed 04/17/20 Page 4 of 5

 1        IT IS SO STIPULATED.

 2   Dated: April 15, 2020                                 /s/ Erick J. Rhoan
                                                           ERICK J. RHOAN
 3                                                         Deputy Attorney General
                                                           Attorneys for Defendant R. Venable
 4

 5
     Dated: April 16, 2020                                 /s/ Joseph Whittington (auth. 4/16/2020)__
 6                                                         JOSEPH WHITTINGTON
                                                           Rodriguez & Associates
 7                                                         Attorneys for Plaintiff
 8

 9   SA2019102796
     33989477.docx
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
                         Stipulation to Modify the Court’s 9/23/2019 Scheduling Order (1:19-cv-00725-NONE-JLT)
     Case 1:19-cv-00725-NONE-JLT Document 31 Filed 04/17/20 Page 5 of 5

 1                                        PROPOSED ORDER

 2        Based upon the stipulation of counsel and good cause appearing, the court ORDERS:

 3          1.    The joint stipulation to modify the Court’s September 23, 2019 Scheduling Order

 4   is GRANTED;

 5          2.    The case schedule is amended as follows:

 6                  a. The parties shall complete all non-expert discovery no later than September

 7                      24, 2020;

 8                  b. Expert disclosures shall be due no later than October 8, 2020;

 9                  c. Rebuttal expert disclosures shall be due no later than November 5, 2020;

10                  d. The parties shall complete all expert discovery no later than November 30,

11                      2020;

12                  e. Non-dispositive motions shall be filed no later than December 15, 2020; and

13                      shall be heard no later than January 12, 2021.

14                  f. Dispositive motions shall be filed no later than January 26, 2021; and shall

15                      be heard no later than March 9, 2021.

16                  g. The pre-trial conference shall be re-scheduled to May 4, 2021;

17                  h. The jury trial in this case shall be re-scheduled to start on June 29, 2021;

18           3. All other deadlines and requirements set forth in the Court’s September 23, 2019

19               Scheduling Order remain in effect.

20
     IT IS SO ORDERED.
21

22      Dated:   April 17, 2020                                /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                      5
                        Stipulation to Modify the Court’s 9/23/2019 Scheduling Order (1:19-cv-00725-NONE-JLT)
